Appeal by defendant from a judgment of the County Court, Nassau County, rendered June 5, 1974, convicting him of attempted burglary in the third degree and possession of burglar’s tools, upon a jury verdict, and imposing sentence. Judgment affirmed. In the context of this case we see no prejudice to defendant in the exercise of the trial court’s discretion in its determination as to the use of defendant’s prior convictions during any cross-examination of him, were he to testify (here he did not testify). Nevertheless, we ..add, for the guidance of courts making such determinations that such determinations should be made promptly and well in advance of the time that the defendant must make his choice whether to testify or not (cf. People v Sandoval, 34 NY2d 371, 375; People v Duffy, 44 AD2d 298, 305). "Revelation of the impeachment testimony and announcement of the trial court’s ruling in advance of trial are consistent with the objectives today of broad pretrial discovery and disclosure” (People v Sandoval, supra, at 375). Rabin, Acting P. J., Hopkins, Martuscello, Cohalan and Christ, JJ., concur.